Citation Nr: 0601770	
Decision Date: 01/20/06    Archive Date: 01/31/06	

DOCKET NO.  04-28 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses on April 28, 2004, including air transport from 
St. Elizabeth's Health Service to St. Luke's.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The record reflects that the veteran's status as having a 
combined service-connected disability of 20 percent for 
tinnitus and impaired hearing was verified in March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho.


FINDINGS OF FACT

1.  The veteran had coverage under a health plan contract for 
payment or reimbursement, in whole or in part, for the 
treatment he received at St. Elizabeth's Health Service and 
St. Luke's on April 28, 2004.

2.  Payment or reimbursement for treatment at St. Elizabeth's 
Health Center and St. Luke's has not been authorized.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private health care services on April 28, 2004, including 
air transport from St. Elizabeth's Health Center to St. 
Luke's, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 
17.120, 17.1000, 17.1002, 17.1003, 17.1004 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of the well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159(b)(c).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was rendered prior to the veteran's being 
provided a VCAA notice.  Where a VCAA notice was not provided 
prior to the initial decision, the appellant has the right to 
content-complying notice and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content-complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via a December 
2004 letter, as well as the statement of the case and 
supplemental statement of the case.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been advised to 
submit any evidence that he has that is relevant to his 
claim.  He has been advised as to what records the VA would 
attempt to obtain, as well as what records he should provide 
and what was necessary to substantiate his claim.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the four content requirements of the VCAA notice have 
been fully satisfied, any error in not providing a notice 
prior to the initial adjudication is harmless error.  

With respect to the VA's duty to assist, private treatment 
records have been obtained and the veteran has been afforded 
a personal hearing.  The veteran submitted an additional 
statement from a private physician in January 2005, after the 
most recent supplemental statement of the case was issued.  
However, this statement essentially reiterates evidence that 
was already of record and contained in the emergency room 
record at St. Elizabeth's Health Service.   Further, the 
evidence is not relevant to the deciding factor with respect 
to the veteran's claim, i.e., it does not address whether the 
veteran has health care coverage for the private medical 
services he received on April 28, 2004. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  (Remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran are to be 
avoided.)  VA has satisfied its duty to inform and assist the 
veteran at every stage in this case.  Therefore, he will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claim.

                                               Law and 
Regulations

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility and private transportation, there are 
different theories of entitlement which must be addressed:  
(1)  Whether the services for which payment is sought were 
authorized by VA, see 38 U.S.C.A. § 1703(a); (2) whether the 
claimant is entitled to payment or reimbursement for services 
not previously authorized that are related to service-
connected disability, see 38 U.S.C.A. § 1728(a); and (3) 
whether the claimant is entitled to payment or reimbursement 
for services not previously authorized relating to 
nonservice-connected disability, see 38 U.S.C.A. § 1725.  See 
also, Hennessey v. Brown, 7 Vet. App. 143 (1994).  

When VA facilities or other Government facilities are not 
capable of furnishing economic or hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care of services required, VA may 
contract with non-VA facilities for care in accordance with 
provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52.

In order to qualify to receive hospital care or medical 
services under 38 U.S.C.A. § 1703, the treatment of a veteran 
must be for a service-connected disability, a disability for 
which the veteran was discharged or released from active 
service, or a disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or medical services for the treatment of any 
disability of a veteran who has a service-connected 
disability rated at 50 percent or more, who has been 
furnished VA care under Corps Medical Services to complete 
treatment incident to such care or services, or a veteran of 
the Mexican border period or of World War I.  38 U.S.C.A. 
§ 1703.

It is neither contended nor shown that the medical care the 
veteran received on April 28, 2004, was for a service-
connected disability.  The record does not reveal that the 
veteran has a total disability permanent in nature from a 
service-connected disability or that the care was for a 
disability for which the veteran was discharged or released 
from active service.  Further, it is not asserted or shown 
that the veteran met any of the other criteria for which 
payment or reimbursement could be made under the provisions 
of 38 U.S.C.A. § 1703.  

It is not contended or shown that the veteran has established 
service connection for any cardiovascular disability for 
which he received medical care on April 28, 2004.  There is 
no medical evidence to suggest the veteran's cardiovascular 
disability for which he received care on April 28, 2004, was 
aggravating any service-connected disability (hearing loss or 
tinnitus), and the veteran has not established a total 
disability permanent in nature, resulting from service-
connected disability.  Therefore, a preponderance of the 
evidence is against payment or reimbursement for private 
medical care, including air transport, on April 28, 2004, 
under the provisions of 38 U.S.C.A. § 1728.  

The remaining issue is to determine whether the veteran is 
eligible for reimbursement or payment of private health care 
expenses on April 28, 2004, including air transport expenses, 
under the provisions of 38 U.S.C.A. § 1725; 38 C.F.R. 
§§ 17.1000, 17.1001, 17.1002, 17.1003.

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only, inter alia, if the 
following condition is met.  The veteran had no coverage 
under a health plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment.  38 C.F.R. 
§ 17.1002(g).

Payment or reimbursement under 38 U.S.C.A. § 1725 for air 
ambulance service may be made for transporting a veteran to a 
facility only, inter alia, if the following condition is met:  
Payment or reimbursement is authorized under 38 U.S.C.A. 
§ 1725 for emergency treatment provided at such facility.  
38 C.F.R. § 17.1003(a). 

The record reflects that on April 28, 2004, the veteran was 
seen at the emergency room of St. Elizabeth's Health Service.  
The record reflects that he received care relating to 
cardiovascular complaints.  He was flown by air ambulance to 
St. Luke's, where the veteran reported two stents were placed 
in his coronary arteries.

Evidence of record includes correspondence from the Mail 
Handlers Benefit Plan reflecting claims filed in conjunction 
with the private medical care the veteran received on April 
28, 2004.  In the veteran's notice of disagreement, he 
indicated that he did have other medical coverage through his 
old employment and he did have Plan A of Medicare.  During 
the veteran's personal hearing, in August 2005, at page 2, it 
was indicated that the veteran desired reimbursement for the 
air transport from St. Elizabeth's Health Center to St. 
Luke's.

The evidence of record clearly reflects that the veteran had 
health insurance in the form of Medicare Part A and Mail 
Handlers to pay or reimburse him, in whole or in part, for 
the private health care services he received on April 28, 
2004.  There is no evidence which indicates that the veteran 
did not have any coverage to pay for or reimburse him, in 
whole or in part, for the private health care he received on 
April 28, 2004.  Since payment or reimbursement under 
38 U.S.C.A. § 1725 may be made only if, inter alia, the 
veteran has no coverage under a health plan contract for 
payment or reimbursement, in whole or in part, a 
preponderance of the evidence is against a finding that the 
veteran may be reimbursed for private health care he received 
on April 28, 2004, under 38 U.S.C.A. § 1725.  

The veteran's primary contention is that a doctor at St. 
Elizabeth's Health Service contacted a VA doctor at the VA 
Medical Center in Boise and received authorization from that 
VA doctor to transport the veteran to St. Luke's.  There is a 
statement of record, signed by a physician from St Elizabeth 
Hospital, which supports this assertion.  However, as noted 
above, the veteran must meet all of the criteria for payment 
or reimbursement of private medical expenses under 
38 U.S.C.A. § 1725, and he does not, since he had health care 
coverage which provided coverage in whole or in part for the 
private medical care he received on April 28, 2004.

Since payment or reimbursement for air ambulance service may 
only be made if payment or reimbursement is authorized under 
38 U.S.C.A. § 1725 for emergency treatment provided at the 
private facility, and such payment or reimbursement cannot be 
authorized, a preponderance of the evidence is against 
payment or reimbursement for the private air transport from 
St. Elizabeth's Health Service to St. Luke's.  Because 
payment or reimbursement of medical expenses at St. 
Elizabeth's Health Center and St. Luke's has been denied, 
payment or reimbursement for the air transport expense to 
that facility must be denied as a matter of law.  38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1003(a).  


ORDER

Payment or reimbursement for private health care expenses on 
April 28, 2004, including air transport from St. Elizabeth's 
Health Service to St. Luke's, is denied.



	                        
____________________________________________
	RICHARD F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


